If he does not take judgment, but enters on the land, the other will be remediless.
He may help himself by a special allegation.
JONES, J. In an entry sur disseizin, on demurrer, the demandant had judgment and a writ of inquiry. *Yet he cannot enter, and the other shall have a writ of error.
All the clerks agreed that the writ of error is well brought. Noy, at the bar, secretly concurred, and cited 17 E., 3, Greenfield's case, in aquare impedit. He was asked what remedy there is for the damage, when the record is removed. He answered that in an inferior court they may well proceed. Noy, 95. See the preceding case.